A bond forfeiture judgment was entered by the District Court of Galveston County against plaintiffs in error and is before this Court for review. The law questions and the record are practically identical with those in Cause No. 12313, Louise Magless et al. v. State of Texas, this day decided, and reference is made to the opinion in said cause for questions involved. The law questions presented are such as are raised for the first time on appeal and cannot be considered, except the assignment of error *Page 573 
questioning the rendition of a final judgment drawing six per cent interest against plaintiffs in error. It was decided in Cause No. 12313, above mentioned, that such a judgment could not be made to bear interest.
There being no reversible errors in the record, the judgment herein is so reformed as to exclude interest and as reformed will be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.